Title: From George Washington to Jedediah Morse, 28 February 1799
From: Washington, George
To: Morse, Jedidiah

 

Revd Sir
Mount Vernon 28th Feby 1799

The letter with which you were pleased to favour me, dated the first instant, accompanying your thanksgiving Sermon came duly to hand.
For the latter I pray you to accept my thanks. I have read it, and the Appendix with pleasure, and wish the latter at least, could meet a more general circulation than it probably will have, for it contains important information, as little known out of a small circle as the dissimenation of it would be useful, if spread through the Community. With great respect I am—Revd Sir Your Most Obedt Servant

Go: Washington

